Citation Nr: 9927398	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-33 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of an injury to both feet, status post operative 
removal of osteophytes from the dorsal aspect of the 
talonavicular joints of both feet, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
December 1979 and from September 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision continued a 20 
percent disability evaluation for the appellant's service-
connected residuals of an injury to both feet, status post 
operative removal of osteophytes from the dorsal aspect of 
the talonavicular joints of both feet.

In April 1997, pursuant to the appellant's change in address, 
the case was transferred from the RO in Atlanta, Georgia, to 
the RO in St. Petersburg, Florida.

The case was previously before the Board in February 1998, 
when it was remanded for additional examinations of the 
appellant and medical opinions.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of an injury to 
the right foot, status post operative removal of osteophytes 
from the dorsal aspect of the talonavicular joint, is 
currently manifested by: no edema, no erythema and no bony 
prominences; a range of motion from 0 degrees dorsiflexion to 
10 degrees plantar flexion; well-healed surgical scars; and 
complaints of swelling and pain on motion.

3.  The veteran's service-connected residuals of an injury to 
the left foot, status post operative removal of osteophytes 
from the dorsal aspect of the talonavicular joint, is 
currently manifested by: no edema, no erythema and no bony 
prominences; a range of motion from 0 degrees dorsiflexion to 
10 degrees plantar flexion; well-healed surgical scars; and 
complaints of swelling and pain on motion.


CONCLUSION OF LAW

1.  The criteria for a 20 percent rating, and not in excess 
thereof, have been met for the veteran's service-connected 
residuals of an injury to the right foot, status post 
operative removal of osteophytes from the dorsal aspect of 
the talonavicular joint. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, 
Diagnostic Codes 5010 and 5271 (1998).

2.  The criteria for a 20 percent rating, and not in excess 
thereof, have been met for the veteran's service-connected 
residuals of an injury to the left foot, status post 
operative removal of osteophytes from the dorsal aspect of 
the talonavicular joint. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Part 4, 
Diagnostic Codes 5010 and 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations
 
The veteran's claim for an increased disability rating for 
his service-connected residuals of an injury to both feet, 
status post operative removal of osteophytes from the dorsal 
aspect of the talonavicular joints of both feet, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from August 1979 
through December 1979 and from September 1987 to April 1988.  
His service personnel records also reveal that he served in 
the Army National Guard of Florida from May 1979 to November 
1989.  The reports of two medical examinations, dated 
November 1979 and August 1987, noted essentially normal 
findings throughout.  
A January 1988 treatment report noted the veteran's 
complaints of right ankle pain.  The report indicated that he 
had twisted his right ankle playing basketball the day 
before.  X-ray examination of the veteran's right foot 
revealed soft tissue swelling and small bony fragments at the 
fibulotalar joint suggestive of avulsion fractures.  The X-
ray report also noted that the "anterior talus is also 
unusual on [left] foot [and] is likely developmental."  A 
follow-up treatment report, dated February 1988, noted that 
the veteran's right foot had multiple osteophytes, especially 
at the dorsum of the talus and lateral malleolus.  

In April 1988, the veteran was hospitalized for the removal 
of osteophytes from both feet.  The hospitalization report, 
dated April 1988, stated that "the anterior osteophytes of 
both feet were removed and the talonavicular joints were 
explored.  There was no evidence of arthritis."  The report 
concluded with a diagnosis of removal of osteophytes of 
talonavicular joint of both feet.  A June 1989 treatment 
report noted  the veteran's complaints of continuing ankle 
pain.  X-ray examination of the ankles showed "mild changes 
of degenerative arthritis of both talonavicular joints."  
The remaining joints of the feet were noted to be within 
normal limits.

In February 1990, a VA orthopedic examination was conducted.  
The report of this examination noted the veteran's complaints 
of constant pain in both ankles.  The report indicated that 
the veteran walked with a limp.  X-ray examination of the 
ankles and feet revealed minimal focal osteoarthritis at the 
left talonavicular articulation lesion dorsally.  "The bones 
and joints are, otherwise, unremarkable."  

In April 1990, the RO issued a rating decision granting 
service connection for residuals of an injury to both feet, 
status post operative removal of osteophytes from the dorsal 
aspect of the talonavicular joints of both feet, and assigned 
thereto an initial disability evaluation of 20 percent, 
effective January 1990.  That disability rating remained in 
effect at the time of the veteran's present claim for an 
increased rating, filed in January 1995.

Medical treatment reports, dated March 1994 through March 
1998, were retrieved from VA medical centers in Decatur, 
Georgia and West Palm Beach, Florida.  A December 1994 X-ray 
examination of the veteran's ankles noted degenerative 
spurring involving the tip of the medial malleolus in the 
right ankle.  The report also noted that the left ankle had 
no soft tissue or bony abnormality.  

A hospitalization report, dated July 1995, noted that the 
veteran was admitted to the hospital for a two-month period 
for treatment of cocaine dependency and marijuana abuse.  
While hospitalized, the patient received treatment for his 
bilateral foot disorder.  The report also stated that "[h]e 
was observed here, to be able to play basketball without 
major complaints of pain in his ankles, although he states 
that more so than the pain, is lack of feeling in his feet."  
A January 1996 treatment report noted an impression of 
"[c]linical and electrodiagnostic evidence of a moderately 
severe sensory motor peripheral neuropathy most prominent in 
his bilateral legs below the knees."

In December 1995, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that his bilateral foot 
disorder results in symptoms of numbness and toe drop, 
nagging pain, and swelling of the ankles.

A treatment summary report, dated November 1996, was 
submitted by A. Zacharias, M.D.  The report indicated that 
the veteran "has a peripheral neuropathy of unknown cause, 
which has produced significant disability in the form of 
difficulty walking." 

In November 1996, a VA orthopedic examination was conducted.  
X-ray examination of the right ankle revealed evidence of 
"minimal degenerative spurring along the lateral aspect of 
both 1st MPP joints.  Mild spurring involving the right 
medial and lateral malleolar process is identified, possibly 
relating to previous injury."  X-ray examination of the left 
foot revealed mild degenerative changes along the dorsal 
aspect of the mid foot.  Physical examination revealed three-
inch nontender scars on the dorsal area of both feet.  Range 
of motion testing of the ankles revealed dorsiflexion to 15 
degrees and plantar flexion to 30 degrees.  No swelling was 
indicated.  The examination report concluded with diagnoses 
of: (1) post operative state with removal of dorsal 
osteophytes, both right and left talonavicular joints with 
painful and impaired range of motion due to degenerative 
joint disease, clinical, and (2) peripheral neuropathy, 
etiology undetermined. 

A January 1997 treatment report noted the veteran's 
complaints of his legs going out while walking.  The report 
also noted that "[o]ne and one-half years ago, he began to 
experience intermittent numbness from the left elbow down to 
involve the entire left hand, and the entire left upper 
extremity feels weak.  He also has constant pain over the 
left side of his forehead and over the left eye."  Physical 
examination revealed below functional strength in the left 
upper and left lower extremities.  The report concluded with 
an impression of peripheral neuropathy, severe.

In April 1997, the veteran was seen for a neurological 
consultation.  Motor examination revealed:

There is normal muscle mass.  There is a 
question of increased tone in both lower 
extremities.  There is good (5+/5+) 
strength in all major muscle groups of 
both upper extremities.  Strength in the 
lower extremities is as follows; 
iliopsoas and quadriceps difficult to 
test, hamstrings 5+/5+, dorsiflexors of 
the foot 5+/5+, plantar flexors of the 
foot 5+/5+, inverters of the foot 5+/5+, 
evertors of the foot 5+/5+, extensor 
hallucis longus 5+/5+ bilaterally, 
gluteus maximus 5+/5+ bilaterally, hip 
adductors difficult to test, and hip 
abductors 5+/5+.

Ankle jerk reflexes were 0+, bilaterally.  Sensory 
examination revealed a loss of joint position sensation in 
the toes and in the left lower extremity to a level just at 
the knee.  Straight leg rasing tests were positive, 
bilaterally, at 30 degrees.  Patrick's sign was negative, 
bilaterally.  An impression of peripheral neuropathy of 
undetermined etiology was given.

In May 1997, a magnetic resonance imaging examination of the 
veteran's spine revealed mild to moderate changes and disc 
disease at L5-S1.  A magnetic resonance imaging examination 
of the veteran's brain, performed in May 1997, was normal.  
An August 1997 treatment report noted "[i]n summary:  Normal 
needle examination of 4 muscles in the lower extremities are 
not consistent with an axonal neuropathy.  Proximal and 
distal muscles as well as upper extremity muscle needed to be 
done."  In September 1997, the veteran underwent a lumbar 
puncture.  The report of this procedure noted a diagnosis of 
paraparesis and paresthesias.  

In August 1997, the veteran submitted a VA Form 21-8940 
noting his work history.  On this form, the veteran indicated 
that he worked multiple, part time jobs as a cook from 
December 1995 through October 1996.

In March 1998, a neurological work-up was performed.  The 
examination report noted:

His EMG done here still remains as a 
peripheral neuropathy of unknown etiology 
and apparently mixed, that is axonal and 
demyelinating.  The patient also has been 
shown on a MRI to have a L5-S1 disc.  
However, not all of these findings and 
their worst possible scenarios can 
explain the patient's inability to walk.  
His present complaints remain mostly of 
excruciating pain after prolonged 
standing on both ankles and also the left 
knee.

In June 1998, a VA examination for feet was conducted.  The 
report of this examination noted the veteran's complaints of 
pain in the anterior aspect of the right ankle and in the 
lateral aspect of the left ankle.  Physical examination of 
the ankles revealed no edema, no erythema and no bony 
prominences.  Range of motion testing revealed limited sub 
talar joint motion and no inversion, bilaterally.  The 
veteran's ankles exhibited 0 degrees dorsiflexion and 10 
degrees plantar flexion, bilaterally.  The report indicated 
that the limitation of motion "appears to be related to 
guarding by the patient due to excessive pain, most painful 
with eversion on the left."  Muscle strength testing of 
plantar flexion of the foot was 3/5 on the right and 2/5 on 
the left.  The dorsiflexors of the ankles were 4/5 on the 
right and 3/5 on the left.  Neurological examination revealed 
diminished vibratory sensation from the mid tarsal joints 
distally on the right and from the ankle distally on the 
left.  Light touch was diminished from the ankle, 
bilaterally, and sharp dull sensation was diminished on the 
lower third of the leg distally, bilaterally.  X-ray 
examination revealed some irregularities at the dorsal aspect 
of the talus and some osteophytic changes at the 
talonavicular joint.  It also noted normal joint spaces and 
no 
fractures or bony blockages.  The report concluded with the 
following diagnoses of peripheral neuropathy of unknown 
etiology and osteoarthritic changes at the talonavicular 
joints, bilaterally.  Evidence of previous surgical 
intervention at the dorsal aspect of the talus bilaterally.  

In August 1998, a VA neurological examination was conducted.  
The report of this examination noted the veteran's complaints 
of pain and weakness in both feet with weight bearing.  The 
report indicated that the veteran was able to stand, but not 
walk more than 20 feet.  He had a causalgic gait and walked 
with Canadian crutches.  Physical examination revealed ankle 
jerk reflexes of 0+, bilaterally.  Sensory examination 
revealed:

There is diminished vibratory sensation 
in the left toes as well as the medial 
lateral malleoli.  There is a loss of 
joint position sensation in the left 
toes.  There is diminished sensation to 
pin from L4 to S2 on the left.

The report noted normal muscle mass and active resistance to 
movement of the lower extremities.  It also noted pain on 
movement of the ankles, but not upon percussion.  An 
impression of pain in both ankles of undetermined etiology 
was given.  The VA examiner also noted:

He has had an extensive neurological work 
up, the results of which have proven to 
be negative.  He does not have a 
neurological illness given what has been 
ordered.

A bone scan, performed in August 1998, was unremarkable 
except for a solitary region of mild increased activity on 
the dorsum, talonavicular junction, of the left foot, 
consistent with post-traumatic change.  X-ray examination of 
both feet, performed in August 1998, were normal.

In October 1998, the RO issued a rating decision that denied 
service connection for peripheral neuropathy.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

The veteran's service-connected residuals of an injury to 
both feet, status post operative removal of osteophytes from 
the dorsal aspect of the talonavicular joints of both feet, 
is currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5010.  Diagnostic Code 5010, relating to 
arthritis due to trauma, indicates that this condition should 
be rated as degenerative arthritis.  

Diagnostic Code 5003, used in rating degenerative arthritis, 
indicates that this condition is to be evaluated based on the 
limitation of motion of the joint involved.   If, however, a 
rating for the arthritic joint is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, a disability rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Since degenerative arthritis is evaluated under diagnostic 
codes which provide for ratings based on limitation of 
motion, the evaluation assigned for such disability must take 
into account the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) in the evaluation of these disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, at 
206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

As noted above, the RO ascertained the severity of the 
veteran's service-connected residuals of an injury to both 
feet, status post operative removal of osteophytes from the 
dorsal aspect of the talonavicular joints of both feet, to be 
20 percent disabling pursuant to Diagnostic Code 5010.  

After reviewing the evidence of record, the Board concludes 
that the veteran's bilateral ankle disorder is most 
appropriately rated through the application of individual 
ratings for each ankle based upon their limitation of motion, 
as instructed by Diagnostic Code 5003.

Pursuant to Diagnostic Code 5271, relating to a limited range 
of motion of the ankle, a 10 percent disability rating is 
warranted when there is a moderate limitation of motion in 
the ankle.  A marked limitation of motion warrants a 20 
percent disability rating.  A higher disability rating is not 
warranted under this code section.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, Diagnostic Code 5270, relating to ankylosis 
of the ankle, contemplates a 20 percent disability rating 
when the ankle is ankylosed in plantar flexion at an angle 
less than 30 degrees.  If an ankle is ankylosed in plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, a 30 percent evaluation is assigned.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 20 percent disability rating is warranted 
for moderately severe foot injuries.  A severe foot injury 
warrants assignment of a 30 percent disability rating.  The 
note to this section indicates that a 40 percent disability 
rating is warranted for an injury with actual loss of use of 
the foot.

A. Residuals of an Injury to the Right Foot, Status Post 
Operative Removal of Osteophytes from the Dorsal Aspect of 
the Talonavicular Joint

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
an injury to the right foot, status post operative removal of 
osteophytes from the dorsal aspect of the talonavicular 
joint, are most appropriately rated as 20 percent disabling 
pursuant to Diagnostic Codes 5010 and 5271.  The veteran's 
most recent VA examination for feet, dated June 1998, 
revealed a range of motion for the right ankle from 0 degrees 
dorsiflexion to 10 degrees plantar flexion.  The normal range 
of motion for an ankle is from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71a, Plate II 
(1998).  Accordingly, the range of motion of the veteran's 
right ankle is clearly limited.  Given the impairment in the 
range of motion of the veteran's right ankle, and his 
complaints of pain and weakness on use, the Board concludes 
that his service-connected right ankle disorder is most 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5271.

B.  Residuals of an Injury to the Left Foot, Status Post 
Operative Removal of Osteophytes from the Dorsal Aspect of 
the Talonavicular Joint

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
an injury to the left foot, status post operative removal of 
osteophytes from the dorsal aspect of the talonavicular 
joint, are most appropriately rated as 20 percent disabling 
pursuant to Diagnostic Code 5271.  The veteran's most recent 
VA examination for feet, dated June 1998, noted a range of 
motion for the left ankle from 0 degrees dorsiflexion to 10 
degrees plantar flexion.  Given the impairment in the range 
of motion of the veteran's left ankle, and his complaints of 
pain and weakness on use, the Board concludes that his 
service-connected left ankle disorder is most appropriately 
rated as 20 percent disabling under Diagnostic Code 5271.

In reaching its decision herein, the Board has given great 
deference to the governing regulations of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  The report of the veteran's most recent VA 
examination for feet found no edema, no erythema and no bony 
prominences.  The report also noted that the veteran's 
complaints of pain do "not seem to have a basis based on the 
radiographic findings, and the clinical appearance of the 
foot." See 38 C.F.R. § 4.40 (1998) (Functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant.").  An April 1997 neurological 
consultation report noted that the veteran's lower 
extremities exhibited normal muscle mass.  It also noted 
5+/5+ strength in the dorsiflexors, plantar flexors, 
inverters and evertors of the veteran's feet.  A July 1995 
treatment report noted that the veteran "was observed here, 
to be able to play basketball without major complaints of 
pain in his ankles, although he states that more so than the 
pain, is lack of feeling in his feet."

The evidence of record also indicates that the veteran's 
nonservice-connected peripheral neuropathy and lumbar disc 
disorder have clearly had a deteriorating effect on the 
veteran's lower extremities.  The November 1996 summary 
treatment report submitted by A. Zacharias, M.D., indicated 
that the veteran "has a peripheral neuropathy of unknown 
cause, which has produced significant disability in the form 
of difficulty walking."  

Having decided to assign separate disability ratings for the 
veteran's bilateral foot disorder, it is now incumbent upon 
the Board to ascertain whether a rating greater than 20 
percent can be granted for either of the veteran's bilateral 
foot disorders.  In doing so, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath, 1 Vet. App. 589.  The evidence of 
record does not show that the veteran has a severe foot 
injury pursuant to Diagnostic Code 5284.  In addition, the 
veteran's feet are not shown to be ankylosed entitling him to 
a higher disability rating under Diagnostic Code 5270.  
Accordingly, the Board finds that the functional impairment 
exhibited by the veteran's bilateral foot disorder is 
adequately contemplated in his currently assigned separate 
disability ratings for marked limitation of motion under 
Diagnostic Code 5271. 

The Board also notes that a separate compensable rating may 
be assigned for the scar resulting from the veteran's 
bilateral foot surgeries. See Esteban v. Brown, 6 Vet. App. 
259 (1994).  For one of these scars to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1998)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (1998)).  The Board concludes that since there is no 
evidence of pain, tenderness, ulceration or a limitation of 
function attributable solely to the surgical scars on the 
veteran's feet, a separate rating for the veteran's surgical 
scars is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 - 7805. 


ORDER

An increased disability rating of 20 percent, and not in 
excess thereof, is granted for the veteran's service-
connected residuals of an injury to the right foot, status 
post operative removal of osteophytes from the dorsal aspect 
of the talonavicular joint, subject to the law and 
regulations governing the payment of monetary awards.

An increased disability rating of 20 percent, and not in 
excess thereof, is granted for the veteran's service-
connected residuals of an injury to the left foot, status 
post operative removal of osteophytes from the dorsal aspect 
of the talonavicular joint, subject to the law and 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

